Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2022 has been entered.
 
Status of the Claims
Claims 2-5 are canceled. Claim 1 has been amended. Claim 1 is pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/27/2022 was filed before the mailing of this action.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Response to Arguments
Applicant’s arguments, see pg. 4, filed 07/07/2022, with respect to the 35 U.S.C. 112(b) have been fully considered and are persuasive. The 35 U.S.C. 112(b) has been withdrawn. 
Applicant’s arguments with respect to the 35 U.S.C. 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kar (2019/0128675) in view of Chamberlain (2019/0072400) further in view of Levy (2019/0137290) further in view of Ko (2014/0052675) further in view of Juliver (2012/0041675).

Claim 1: Kar discloses: A vehicle dispatching system configured to dispatch a vehicle to a user by automated driving, said vehicle dispatching system comprising: a processor configured to: (Kar ¶0014 disclosing a user requesting a service provider to provide a service to a user; ¶0017 disclosing the service provided transporting the user(s), and the provider may also be an autonomous vehicle; ¶0041 disclosing a processor)
obtain vehicle dispatch request information including a preferred pickup location, which is designated by the user as a boarding location of the vehicle; (Kar ¶0014 disclosing a service request and the client app also giving the pickup location; ¶0018 disclosing the provider receiving assignment requests, the request identifying and determining the pickup location)
obtain position information indicating a position of the user; (Kar ¶0014 disclosing a GPS that provides the current location (position) of the client device to the system)
obtain schedule information about the user; (Kar ¶0016 disclosing the system receiving a pickup location and destination location for the trip, and number of passengers, user identification, etc. (schedule information); ¶0014 disclosing the system receiving the route to the pickup location and ¶0026 disclosing the navigation engine getting the route for travel for the user from the current location to the pickup location (also ¶0027), (also schedule information))
calculate a difference between the preferred pickup location and the position of the user; (Kar ¶0030 disclosing the amplitude, frequency, or other characteristics of the reference signature may be based on the short-range transmissions emitted by the broadcaster, determining a level of similarity between the first signature and the reference signature (for location A) is less than a threshold value, and if less than a threshold value, determining the client device is located in location A (see also ¶0031 disclosing the user traveling from location A to B and periodically detecting/providing additional signatures to the network system to determining the level of similarity and whether is it above/below a threshold value); ¶0034 further disclosing methods of measuring the strength of detected short-range transmission decreasing as a client device is located further from the originating broadcaster, and using the variations in frequency and amplitude to determine the levels of similarity)
determine whether the user is in a misrecognition state in which the user possibly waits for the vehicle in a location that is different from the preferred pickup location based on the calculated difference being greater than a threshold value; (Kar ¶0032 disclosing the signal processing engine determining detected signatures for the client device matches the reference signature to determine if the user is correctly following the navigation information/route to pickup location A, or if the user became confused as to which location to go (¶0033); ¶0033 disclosing the signal processing engine not determining signatures detected from location B to pickup location B matching the reference signature C and determining the user arrived at a deviated location (after confusing which side of the mall is south); ¶0030 disclosing the amplitude, frequency, or other characteristics of the reference signature may be based on the short-range transmissions emitted by the broadcaster, determining a level of similarity between the first signature and the reference signature (for location A) is less than a threshold value, and if less than a threshold value, determining the client device is located in location A)
and wherein the processor is further configured to: determine whether or not the user is in the misrecognition state using the preferred pickup location included in the vehicle dispatch request information and  a future location of the user as estimated by the schedule information, (Kar ¶0030 disclosing receiving a request for service and the user wanting to start the service at pickup location A on the south side of the mall (preferred pickup location); ¶0031 disclosing determining a route for the user to travel to the pickup location (schedule information); ¶0033 disclosing the user taking a wrong turn or detour from the provided route and becoming confused as to which side of the mall is south; also determining that a user has arrived at a deviated location; the device may present the indication to the user as well as routing instructions to return to the correct direction (e.g. “turn back and go to the opposite side of the mall”))

Kar in view of Chamberlain discloses:
based on a determination that the user is in the misrecognition state, perform one of control the vehicle to autonomously travel to a new dispatch location and notify the user of the misrecognition state, 
Kar discloses determining that the user is in the misrecognition state, but does not explicitly disclose that based on a determination that the user is in the misrecognition state, perform one of control the vehicle to autonomously travel to a new dispatch location and notify the user of the misrecognition state. Chamberlain discloses this limitation: (Chamberlain ¶0028 disclosing the server may reroute/redirect the rideshare vehicle from an original pickup location based on a current location (misrecognition state, passenger not in the original pickup location) of the one or more potential rideshare passengers scheduled to enter the rideshare vehicle and notify the passengers). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kar to include based on a determination that the user is in the misrecognition state, perform one of control the vehicle to autonomously travel to a new dispatch location and notify the user of the misrecognition state as taught by Chamberlain. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kar in order to confirm that the one or more potential passengers are at the passenger pickup location (see Abstract of Chamberlain).

Kar in view of Chamberlain further in view of Levy discloses the following:
wherein the vehicle dispatch request information includes a designated vehicle dispatch time point indicating a time at which the vehicle is intended to arrive at the preferred pickup location, 2Appln. No.: 16/524,340
Kar in view of Chamberlain discloses vehicle dispatch request information, but does not explicitly disclose vehicle dispatch request information including a designated vehicle dispatch time point indicating a time at which the vehicle is intended to arrive at the preferred pickup location. Levy discloses this limitation: (Levy ¶0115 discloses the system estimating a time for the AV to re-navigate to the pickup location; the remote computing system can prompt the user to enter her estimated time of arrival at the pickup location via her mobile computing device…dispatch the AV to the location). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kar to include vehicle dispatch information including a designated vehicle dispatch time point indicating a time at which the vehicle is intended to arrive at the preferred pickup location as taught by Levy. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kar in view of Chamberlain in order to provide an accurate pickup time based on traffic (see ¶0115 of Levy).

wherein the threshold value is determined based on an amount of time between a current time and the designated vehicle dispatch time point, 
Kar in view of Chamberlain discloses determining whether the user is in a misrecognition state based on the calculated difference being greater than a threshold value of a difference between the preferred pickup location and the position of the user, but does not explicitly disclose that the threshold value is determined based on an amount of time between a current time and the designated vehicle dispatch time point. Levy discloses this limitation: (Levy ¶0115 disclosing if the estimated time of arrival of the vehicle at the pickup location (dispatch time point) and the estimated time of arrival of the user (current time) differing by more than a threshold difference, the system electing an alternate pickup location). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kar to include vehicle dispatch information including a designated vehicle dispatch time point indicating a time at which the vehicle is intended to arrive at the preferred pickup location as taught by Levy. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kar in view of Chamberlain in order to provide determine a time at which the vehicle should revisit the preferred pickup location a second time (see ¶0115 of Levy).

wherein the processor is further configured to increase the threshold value with an increase in the amount of time, 
Kar in view of Chamberlain discloses determining whether the user is in a misrecognition state based on the calculated difference being greater than a threshold value of a difference between the preferred pickup location and the position of the user, but does not explicitly disclose that the processor is further configured to increase the threshold value with an increase in the amount of time. Levy discloses this limitation: (Levy ¶0079 discloses that the vehicle can set an arrival time (for the user to arrive before vehicle departs) for 60 seconds, and then set a time to depart for greater than the user arrival time for 90 seconds (increase) to give the user more time to settle; ¶0032 disclosing the system can automatically adjust the countdown timer (threshold time) and it may be increased (Levy is implemented both in a delivery (of items) and ridesharing (Delivery of people)); ¶0062 discloses that if the user fails to arrive at the autonomous vehicle prior to expiration of the user arrival time, the AV can move to another wait location down road from the pickup location while waiting for the user to arrive at the alternate pickup location (wait time/user arrival time is increased)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kar in view of Chamberlain to include that the processor is further configured to increase the threshold value with an increase in the amount of time as taught by Levy. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kar in view of Chamberlain in order to give the user more time (see ¶0079 of Levy).

Kar in view of Chamberlain further in view of Levy further in view of Ko discloses:
wherein the schedule information includes at least information about reservations for any of airports, trains, hospitals, and restaurants, 
Kar discloses that the route for travel by the user (schedule information) includes hotspot locations located at or nearby transit stations (trains) and the route for travel by the user being based in the hotspot location (see Kar ¶0027). Kar does not explicitly disclose that the schedule information includes at least information about reservations for any of airports, trains, hospitals, and restaurants. Ko discloses this limitation: (Ko ¶0096 disclosing the terminal acquiring user schedule information such as origin/destination information, route information, restaurant reservation information, medical treatment reservation information (see also ¶0102 disclosing the medical treatment reservation information for a certain hospital which is the destination); ¶0136 discloses that transportation may automatically be reserved based on the user’s schedule information; ¶0138-¶0139 disclosing the reservation information including the user selecting a train or airplane as a reservation and reserving automatically based on the schedule information; ¶0206-¶0207 disclosing the user schedule information including airport information such as the LA airport event and the schedule information providing guidance information along with the flight number, boarding time, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kar in view of Chamberlain further in view of Levy to include that the schedule information includes at least information about reservations for any of airports, trains, hospitals, and restaurants as taught by Ko. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kar in view of Chamberlain further in view of Levy in order to provide guidance information in consideration or location of a user, which enables the user to fulfill a schedule (see ¶0004 of Ko).

Kar in view of Chamberlain further in view of Levy further in view of Ko further in view of Juliver discloses:
obtain history information about past preferred pickup locations of the user; and determine whether the user is in the misrecognition state by using the vehicle dispatch request information and the history information.
Kar discloses obtaining history information about past pickup locations; and determining whether the user is in the misrecognition state by using the vehicle dispatch request information and the history information: (Kar ¶0030 disclosing receiving a request for service and the user wanting to start the service at pickup location A on the south side of the mall (dispatch information); ¶0027 disclosing determining “hotspot locations” that were previously selected a threshold number of times for services provided via the network system (history); the system/navigation engine may determine to use one of the hotspot locations as the pickup location and determine the route for travel by the user (to the pickup location) based on the hotspot location; the navigation engine may retrieve previous routes used to provide to the user (history); ¶0031 disclosing determining a route for the user to travel to the pickup location (schedule information) and locations/checkpoints for the user to look for; ¶0033 disclosing the user taking a wrong turn or detour from the provided route and became confused as to which side of the mall is south; also determining that a user has arrived at a deviated location; the device may present the indication to the user as well as routing instructions to return to the correct direction (e.g. “turn back and go to the opposite side of the mall”); since the navigation routes provided to the user may be based on previous routes and/or pickup points, determining that the user deviates from the route (in misrecognition state) is based on using the vehicle dispatch request and the history information). Although strongly suggested, Kar does not explicitly disclose that the past preferred pickup locations are of the user (Kar gives the example that the past pickup locations may be from other users of the system), however, Juliver discloses this limitation and concept: (Juliver ¶0118 discloses the taxi (vehicle) being dispatched and the client changing locations after the dispatch; ¶0119 discloses once [the vehicle is] dispatched, the client application and/or client management server scanning the client’s list of favorite or past pickup locations in order to find locations close to the pick-up location in order to have a more accurate pick-up location (e.g. 100 Main St. v 103 Main St. and the client confirming); ¶0140 further discloses comparing the actual location of the user with the pickup location (which, as cited above, may be the user’s past pickup location), and determining whether the client has moved (e.g. walked a block after making a dispatch request) and inquire of the vehicle should travel to the new location)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kar in view of Chamberlain further in view of Levy further in view of Ko to include obtaining history information about past preferred pickup locations of the user; and determining whether the user is in the misrecognition state by using the vehicle dispatch request information and the history information as taught by Juliver. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kar in view of Chamberlain further in view of Levy further un view of Ko in order to identify the accurate location for pickup (see ¶0119 of Juliver).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628



/DIONE N. SIMPSON/Examiner, Art Unit 3628